Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are allowable. Claims 11-25 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 08/04/2021, is hereby withdrawn and claims 11-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: 
● a first metallic material formed to a first height in the first trench that is less than, relative to the semiconductor substrate material, a second height of the first metallic material formed in the second trench; [[and]] a polysilicon material formed over the first metallic material in the first trench to conform to the difference in the respective first and second depths such that the polysilicon material in the first trench has a third depth greater than, relative to the semiconductor substrate material, a fourth depth of the polysilicon material formed over the first metallic material in the second trench; and a second metallic material formed in a recess in the polysilicon material in the first and second trenches, wherein a bottom of the recess conforms to the third depth in the first trench and the fourth depth in the second trench and separates the second metallic material from the first metallic material; wherein the greater third depth of the polysilicon material formed in the first trench reduces transfer of charge by way of the first metallic material in the first trench, and wherein a bottom surface of the polysilicon material in the first trench is lower than a top surface of the first metallic material in the second trench and higher than a bottom surface of the first metallic material in the second trench (claim 1).
● the first depth is greater than the second depth; and the portion of the second trench is designed to operate as a gate for an active access line to an access device for a memory cell; forming a first metallic material to have a first height in the first trench and a second height in the second trench that each conforms to a difference in the respective first and second depths; forming a polysilicon material over the first metallic material to conform to the difference in the respective first and second depths such that the polysilicon material in the first trench has a greater third depth than a fourth depth of the polysilicon material in the second trench, and wherein a bottom surface of the polysilicon material in the first trench is lower than a top surface of the first metallic material in the second trench and higher than a bottom surface of the first metallic material formed in the second trench; forming a second metallic material in a recess in the polysilicon material in the first and second trenches, wherein a bottom of the recess conforms to the third depth in the first trench and the fourth depth in the second trench and separates the second metallic material from the first metallic material; and affecting a work function for electron movement, responsive to the greater third depth of the polysilicon material in the first trench, to reduce transfer of charge from a storage node for the memory cell by way of the first metallic material in the first trench (claim 11).
● the first depth is greater than the second depth; forming a first metallic material to have a first height in the first portion of the trench and a second height in the second portion of the trench that each conforms to a difference in the respective first and second depths; forming a polysilicon material over the first metallic material to conform to the difference in the respective first and second depths such that the polysilicon material in the first portion of the trench has a third depth greater than a fourth depth of the polysilicon material in the second portion of the trench; forming a second metallic material in a recess in the polysilicon material in the first and second portions of the trench, wherein a bottom of the recess conforms to the third depth in the first portion of the trench and the fourth depth in the second portion of the trench and separates the second metallic material from the first metallic material, wherein a bottom surface of the polysilicon material in the first portion of the trench is lower than a top surface of the metallic material in the second portion of the trench and higher than a bottom surface of the metallic material in the second portion of the trench; and reducing a resistance along a length of the respective first and second portions of the trench responsive to the second metallic material having a work function substantially equal to that of the polysilicon material and a resistivity lower than that of the polysilicon material (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817